Citation Nr: 9935226	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-32 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an increased evaluation for right knee 
chondromalacia, currently evaluated at zero percent.

Entitlement to an increased evaluation for left knee 
chondromalacia, currently evaluated at zero percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
September 1975.  Her appeal comes before the Board of 
Veterans' Appeals (Board) from an April 1997 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's right knee chondromalacia is manifested by 
pain on motion.

3.  The veteran's left knee chondromalacia is manifested by 
pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, and no more, for 
right knee chondromalacia have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.71a, Diagnostic Code 5257.

2.  The criteria for a 10 percent rating, and no more, for 
left knee chondromalacia have been met.  38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.71a, Diagnostic Code 
5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that her service-connected 
chondromalacia is very painful and it prevents her from 
performing many of the daily chores of life.  Her 
representative in an April 1999 service organization hearing 
worksheet indicated that a 10 percent evaluation would 
satisfy her appeal.  The Board acknowledges the veteran's 
contentions; however, the preliminary question before the 
Board is whether she has satisfied her burden of submitting a 
well-grounded claim, and if so, whether the VA has properly 
assisted her in the development of her claim.  An allegation 
that a service-connected disability is more severe is 
sufficient to establish a well-grounded claim for a higher 
evaluation.  See Caffrey v. Brown, 6 Vet.App. 337, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
As a result, her claim for an increased rating for bilateral 
knee chondromalacia is well grounded.  Thus, the Board finds 
that the veteran has presented a claim that is not 
implausible when her contentions and the evidence of record 
are viewed in the light most favorable to her claim.  The 
Board is also satisfied that the record contains all relevant 
evidence necessary for an equitable disposition of this 
appeal and no further assistance to the veteran is required.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  In making its determination, the Board analyzes the 
extent to which a service-connected disability adversely 
affects the veteran's ability to function under the ordinary 
conditions of daily life, and bases the assigned rating, as 
far as practicable, on the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  Although regulations require that the 
disability be viewed in relation to its whole recorded 
history, see 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994). Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet.App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and, (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.

The RO service connected bilateral chondromalacia in January 
1975 and evaluated the disorder at zero percent.  She is 
currently evaluated at zero percent.  Although bilateral knee 
chondromalacia is an unlisted condition, it will be rated 
analogous to other impairment of the knee under Diagnostic 
Code 5257 because the anatomical localization and 
symptomatology of the two are closely related.  38 C.F.R. 
§ 4.20.  In every instance where the schedule does not 
provide a zero percent evaluation for a DC, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  DC 
5257 provides a 10 percent evaluation for recurrent 
subluxation or lateral instability that is slight.  A 20 
percent evaluation is warranted for moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation, the maximum, is warranted for severe recurrent 
subluxation or lateral instability.

The veteran was diagnosed in December 1975 with bilateral 
knee chondromalacia manifesting itself through pain.  She had 
complained of knee swelling, cramps, stiffness in the knee 
joint, and weakness of the legs.  The veteran told the 
examiner that her knees were too painful for her to exercise.

In May 1981, the veteran reported that she used a shoe lift 
and had trouble walking.  The VA examination showed negative 
McMurray and Drawer tests, and the examiner stated that the 
veteran did not have instability or crepitus of her right 
knee.  Her left knee had possible crepitus and possible 
lateral instability.

An October 1996 VA examination shows that the veteran 
complained of stiffness, aching and swelling.  She reported 
that during her basic training, she noticed knee swelling 
with some pain, and she fell down several times as a result.  
Examination showed no swelling or deformity and satisfactory 
alignment.  Patellar compression was painful, mainly on the 
right side.  Ligaments were stable on both sides.  McMurray 
and Drawer tests were negative.  The range of motion on both 
sides was zero to 140 degrees.  X-rays of the knees appeared 
normal, and the veteran was diagnosed with bilateral 
chondromalacia patella.

A medical progress note dated October 1996 reported the 
veteran's history of having had arthritis of the knees for 
years, although the examiner did not discuss objective 
findings in the medical assessment.  A VA hospital discharge 
summary in September 1998 reflects chronic bilateral knee 
pain on Axis III, although again the examiner did not discuss 
any objective findings in her report.

In a June 1999 VA examination, the veteran complained of 
stiffness and pain in both knees, in the right knee more than 
in the left knee.  The soreness was mostly in the morning, 
but after walking around and other activities her knees felt 
better.  By the end of the day, she said she had stiffness in 
both knees and could not continue to do her work at home.  
She reported that sometimes she had trouble walking to the 
shopping mall due to pain in her knees.  For treatment, she 
used over-the-counter medication.  On physical examination, 
the veteran's knees did not have swelling or deformity.  
There was no effusion and the skin did not feel warm.  The 
veteran complained of pain on patellar compression of the 
right side.  Translation was normal and tracking was also 
within normal line.  Joint line tenderness was absent on 
either side.  Ligaments were stable with intact mediolateral 
and anteroposterior ligamentous stability.  On the right 
side, her active range of motion was 15 to 45, and passively 
it was 5 to 95 with a complaint of pain.  On the left side, 
both active and passive tests were 0 to 120 degrees.  X-rays 
of both knees appeared normal and there was no radiological 
evidence of arthritis.  The veteran was diagnosed with 
chondromalacia patella both knees, right more than left, with 
no evidence of arthritis in the knee joints.

The Board recognizes that the RO characterized the veteran's 
condition as a single disorder; however, the Board will rate 
each of her knees separately, as she has pain on motion in 
both of her knees.  Considering the medical evidence of 
record, the Board finds that a 10 percent evaluation, and no 
more, is warranted for each of the veteran's knees as the 
result of pain on motion.  On one hand, VA examinations have 
reflected that the veteran does not have lateral instability.  
Moreover, no medical evidence of record shows that she has 
recurrent subluxation of the knees.  However, the veteran has 
some limitation of motion of both knees and has reported pain 
in her knees which has been confirmed by the objective 
evidence.  In keeping with the Court's holding in DeLuca, 
supra, the Board finds that a 10 percent evaluation is 
warranted for additional loss of motion due to pain for each 
knee.  8 Vet.App. at 205.  Because the veteran's 
representative has indicated that a 10 percent evaluation 
will satisfy her, the Board considers this decision to be a 
full grant of the benefit sought on appeal.

The Board also has considered whether the veteran may be 
separately evaluated for instability and for arthritis.  See 
VAOPGCPREC 23-97 (July 1, 1997) (holding that assigning one 
rating for arthritis under Diagnostic Code 5003 and one 
rating for instability under Diagnostic Code 5257 does not 
violate the rule against pyramiding).  Although a medical 
progress note in October 1996 mentions arthritis, the most 
recent VA radiologic evidence showed that she had no 
arthritis of the knee joints.  Moreover, the October 1996 
progress note does not appear to be based on a physical 
examination of the veteran's knees, and the examiner did not 
perform an X-ray.  The examiner in June 1999 performed an X-
ray, which showed that there was no arthritis.  Thus, the 
Board finds that a 10 percent evaluation for purposes of this 
determination is not warranted under this provision.



ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 10 percent for right knee 
chondromalacia is granted.

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 10 percent for left knee 
chondromalacia is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

